Citation Nr: 0726353	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-05 441	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed basal cell 
carcinoma of the left ear, to include as due to exposure to 
herbicides.  

2.  Entitlement to service connection for claimed 
degenerative arthritis of the lumbar spine.  

3.  Entitlement to service connection for claimed arthritis 
of the bilateral knees.  

4.  Entitlement to service connection for claimed arthritis 
of the elbows.  

5.  Entitlement to service connection for claimed arthritis 
of the hands.  

6.  Entitlement to service connection for claimed arthritis 
of the hips.  

7.  Entitlement to service connection for claimed arthritis 
of the left foot.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder disability.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953, from January 1954 to October 1957, and from 
April 1958 to July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision that 
denied the veteran's claims for service connection as cited 
on the title page.  

Also on appeal was a March 2002 RO rating decision that 
increased the evaluation of service-connected right shoulder 
disability from noncompensable to 10 percent disabling.  

In August 2007, the undersigned Veterans Law Judge signed a 
decision adjudicating the issues characterized on the title 
page.  The Board subsequently received documentation that the 
veteran had died on April [redacted], 2007 during the pendency of the 
appeal.  



VACATURE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 20.904 (2006).  

In a decision entered on August 1, 2007, the Board denied 
service connection for basal cell carcinoma of the left ear, 
degenerative arthritis of the lumbar spine, arthritis of the 
knees, and arthritis of the elbows, hands, hips and left 
foot.  

The Board's action also denied an evaluation in excess of 10 
percent for the service-connected right shoulder disability, 
and remanded the issue of initial evaluation for the service-
connected hypertension back to the RO for issuance of a 
Statement of the Case (SOC).  

The Board has since received a death certificate documenting 
that the veteran died on April [redacted], 2007.  Because of the 
death of the veteran, the Board in fact did not have 
jurisdiction to adjudicate the claims.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

Under the authority of 38 U.S.C.A. § 7104(a), the Board on 
its own motion vacates in its entirety the Board decision 
entered on August 1, 2007.  




ORDER

The Board's decision of August 1, 2007 is hereby vacated.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




